Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim group 2 (claims 14-24) in the reply filed on 07/27/2021 is acknowledged.
Applicant’s election with traverse of Species B (figs. 1, 3A, 3B), Subspecies VI (Fig. 13) is acknowledged. Applicant traverses that figure 11 is an exploded view of a portion shown in figure 13 and should be included with Subspecies VI. This is found persuasive, therefore figures 11 and 13 will be considered together. 

Response to Amendment
Amendment filed 04/11/2022 has been entered.
Claims 32-41 are withdrawn. Claims 1-13, and 25-31 are cancelled.
Claims 14-24 are addressed below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerdes (US 2015/0336116).
Re claim 14, Gerdes discloses a fluid application system (figs. 2-7) comprising: 
at least one source (portion of 23 upstream of 32 and 37) of a carrier fluid and an injection product (water and air, respectively can be supplied through source pipe 23; water and air corresponding to the fluid and injection product of the claimed invention) in communication with at least one configurable nozzle 18 and 58 (42, or 58 being used in place of 42 shown in fig. 2 and 6, par. 27); 
at least one sensor 32, 37 interposed between the at least one source (of 23) and the at least configurable nozzle 18, 58, the at least one sensor configured to measure at least one of flow rate or pressure of one or more of the carrier fluid or the injection product (32, 37 are water pressure monitors); 
the at least one configurable nozzle 18, 42/58 is configured to dispense a mixture of the carrier fluid and the injection product (water and air) with one or more of a specified spray pattern or a specified droplet size (par. 2 mentions water application patterns), 
the configurable nozzle 18, 42/58 includes at least one orifice assembly 58 coupled with a nozzle body 18, the at least one orifice assembly includes: 
at least one orifice plate 58 movably coupled with the nozzle body 23/18 (see fig. 2, portion 23 downstream of 32, 37) at a nozzle orifice (orifice 56 shown in fig. 6, or orifice 48a-48e shown in figs. 2 and 5), and the at least one orifice plate 58 is configured to change an orifice profile (expose different openings 48 or portions of opening 56) of the nozzle orifice (profile of orifice portion being exposed to fluid flow inside as the result of plate 42/58 being rotated relative to 23, 18) with movement relative to the nozzle body 23, 18 (par. 27); and 
an orifice actuator 46/52 coupled with the orifice plate 42/58, the orifice actuator is configured to move the orifice plate (par. 27); and 
an orifice control unit 56 (“MCU”, par. 28) in communication with the orifice actuator and the at least one sensor, wherein the orifice control unit 56 is configured to control the at least one orifice plate and the orifice profile with the orifice actuator according to the measured flow rate or pressure of one or more of the carrier fluid or the injection product, and the orifice control unit in combination with the movable at least one orifice plate are configured to maintain one or more of the specified spray pattern or specified droplet size (par. 28: “Once calculated, the MCU preferably instructs the motors 30, 38 and 46 to adjust each disk 24, 34 and 42 so that the correct combination of orifices are within the flow of water to produce the target application rate. As water is supplied, the MCU preferably makes continual adjustments to the disks 24, 34 and 42 based on continual pressure readings and changes in the location of the sprinkler head”).

Re claim 15, Gerdes discloses the at least one sensor 32, 37 includes at least one of a flow meter or a pressure differential sensor (two point pressure measurement is a pressure differential measurement, the sensor arrangement is also used for flow rate calculation and therefore a flow meter; par. 28).

Re claim 18, Gerdes discloses the fluid application system includes a plurality of operating conditions (when each of different openings 48 is lined up with 18, or when different portion of opening 56 is lined up with nozzle opening of 18) including at least a first operating condition (opening 48a is in use, or smallest portion of opening 56 is in use) and a second operating condition (opening 48e is in use, or largest portion of opening 56 is in use); and in the first operating condition one or more of the carrier fluid or the injection product are delivered at a first flow rate and a first pressure (flow rate and pressure when 48a or smallest part of 56 is in use); and in the second operating condition one or more of the carrier fluid or the injection product are delivered at a second flow rate and a second pressure (flow rate and pressure when 48e or  largest part of 56 is in use), and at least one of the first flow rate is less than the second flow rate or the first pressure is less than the second pressure (first flow rate is less than second flow rate since the plate opening being exposed in the first operating condition is smaller).

Re claim 19, Gerdes discloses the fluid application system of claim 18, wherein the orifice profile includes a plurality of nozzle orifice sizes (different portion of plate 42/52 is exposed to nozzle opening of 18), the orifice control unit 56 is configured to control the orifice plate according to the measured flow rate or pressure from the at least one sensor (par. 27, 28); and in the first operating condition (opening 48a is in use, or smallest portion of opening 56 is in use) the orifice control unit positions the orifice plate at a first location with a corresponding first nozzle orifice size (48a or smallest portion of 56); in the second operating condition (opening 48e is in use, or largest portion of opening 56 is in use) the orifice control unit positions the orifice plate at a second location with a corresponding second orifice size (48e or largest portion of 56) greater than the first nozzle orifice size; and in each of the first and second operating conditions the orifice control unit 56 and the orifice plate at the respective first and second locations are configured to maintain one or more of the specified spray pattern or the specified droplet size (par. 27, 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerdes in view of Graef (US 5615836).
Re claim 16, Gerdes fails to teach the at least one source of the carrier fluid and the injection product includes: a carrier fluid source; and an injection product source separate from the carrier fluid source.
	However, Graef discloses an injector nozzle assembly (fig. 4) that include a carrier fluid source 12, 11, 2 (see fig. 1) and an injection product source 20 (fig. 4) separate from the carrier fluid source. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerdes to incorporate the teachings of Graef to provide a carrier fluid source; and an injection product source separate from the carrier fluid source. Doing so would provide for high uniformity of the drop sizes and a distribution of the liquid drops that is free of fluctuations, as indicated by Graef in column 1, lines 43-48.

Re claim 17, Gerdes, as modified, discloses an injection interface (see fig. 4 of Graef, where throttle 20 is coupled to the opening at 6) coupled with the configurable nozzle, the injection interface is configured to locally inject an injection product (air) from the injection product source 20 (taught by Graef) to the carrier fluid from the carrier fluid source at the configurable nozzle 1.

Re claim 22, Gerdes discloses the fluid application system of claim 14 but fails to teach a blending assembly in communication with the at least one configurable nozzle, the blending assembly includes: a blending port upstream from the at least one configurable nozzle; and a choke element configured to control the opening of the blending port between at least open and closed configurations.
However, Graef discloses an injector nozzle assembly (figs. 1 and 4) in the same field of endeavor, wherein the assembly include a blending assembly 20 in communication with the configurable nozzle 7, 9, the blending assembly include a blending port (opening at the needle in 20, adjacent 6, see fig. 4) upstream of the nozzle, and a choke element (needle) configured to control the opening of the blending port between at least open (when needle is spaced away from the V groove; see fig. 4) and closed configurations (when needle is seated completely in the V groove).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerdes to incorporate the teachings of Graef to provide a blending assembly in communication with the at least one configurable nozzle, the blending assembly includes: a blending port upstream from the at least one configurable nozzle; and a choke element configured to control the opening of the blending port between at least open and closed configurations. Doing so would provide for high uniformity of the drop sizes and a distribution of the liquid drops that is free of fluctuations, as indicated by Graef in column 1, lines 43-48.

Re claim 23, Gerdes, as modified, discloses the fluid application system of claim 22, wherein the blending port includes an element seat (see Graef, V-groove shown in fig. 4); and in the closed configuration the choke element (needle in 20, shown in Graef’s fig. 4) is seated along the element seat; in the open configuration the choke element is decoupled from the element seat (see fig. 4 of Graef); and in an intermediate configuration the choke element is interposed between the closed and open configurations (see fig. 4 of Graef).

Re claim 24, Gerdes, as modified, discloses the configurable nozzle of claim 22, wherein the choke element (needle) includes one or more of a needle valve operator (the choke element cited is a needle valve operator; see fig. 4 in Graef), a butterfly valve operator, or solenoid operated valve operator.

Claims 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerdes in view of Rimboym (US 2010/0163774).
Re claim 20, Gerdes discloses the fluid application system of claim 14, but fails to teach the orifice plate 42, 58 includes a spherical orifice plate, and the nozzle body includes a plate seat rotatably coupled with the spherical orifice plate.
Rimboym discloses a fluid control valve that includes an orifice plate (230, fig. 3A) that is a spherical orifice plate and the nozzle body includes a plate seat 227 rotatably coupled with the spherical orifice plate (fig. 3A; seat 227 allows the orifice plate 230 to rotate; par. 51). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerdes to incorporate the teachings of Rimboym to provide the orifice plate as a spherical orifice plate, and the nozzle body includes a plate seat rotatably coupled with the spherical orifice plate. The substitution of one known element (flat orifice plate valve and seat) as taught by Gerdes with another (spherical orifice plate and seat) as taught by Rimboym would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the orifice plate structure would have yielded predictable results, namely, controlling fluid flow to get the desired discharge effect. 

Re claim 21, Gerdes, as modified, discloses the fluid application system of claim 20, wherein the spherical orifice plate includes a plate port (opening in the orifice plate 42/58 of Gerdes, or opening in the orifice plate 230 of Rimboym’s fig. 3), and the orifice actuator (motor 46/52 of Gerdes; Gerdes’ par. 22, 25) is configured to rotate the spherical orifice plate and the plate port relative to the nozzle orifice (opening of 18) to change the orifice profile.

Response to Arguments
Applicant’s argument(s) with respect to claim(s) 14 have been considered but is found not persuasive. 
In the Remarks page 10-11, applicant argues that Gerdes does not teach an orifice plate at the nozzle orifice based on the interpretation that Gerdes’ nozzle orifice is at tip 18 (annotated figure in applicant’s Remarks page 11).
This is not persuasive. The examiner stated in the rejection that Gerdes teaches a nozzle orifice/nozzle opening (opening 56 shown in fig. 6 or openings 48a-48e shown in fig. 5) on the orifice plate, and this is where the plate is attached to the nozzle body 18 (see fig. 2). Whether or not the tip of nozzle body 18 in Gerdes can be called a “nozzle orifice” is not relevant. The examiner maintains that Gerdes anticipates the limitations of claim 14 for the reason above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752